Citation Nr: 0115608	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-16 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for atypical psychosis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran had honorable service from October 1976 to April 
1980.  He also served from April 1980 to January 1985, and 
was discharged under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision which 
denied service connection for atypical psychosis, claimed as 
a nervous condition.  A videoconference hearing before a 
member of the Board was held in January 2001.  


REMAND

A review of the veteran's service medical records reveals 
that on enlistment examination in April 1976, his psychiatric 
system was listed as clinically normal.  In January 1981, the 
veteran reported that he fell and struck the left side of his 
face after losing consciousness for an unknown period of 
time.  He related that the incident was preceded by his 
ingestion of three cans of beer.  It was noted that he was 
picked up by the military police who thought he was under the 
influence of drugs.  The examiner noted that a serious injury 
was doubtful.  Service medical records from his honorable and 
other than honorable periods of service are negative for 
complaints, treatment or diagnosis of a psychiatric 
condition.  

Service personnel records reveal that the veteran had 
overseas service in Germany from March 1977 to June 1979 and 
from August 1980 to June 1981.  The veteran underwent special 
court martials in May 1981, July 1981, and November 1981 for 
failure to report to an appointed place of duty; disobeying 
orders; being on unauthorized leave; breaking restriction, 
and being drunk and disorderly.  He was found guilty of the 
offenses, and punishment included confinement, forfeiture of 
pay, and reduction in rank.  In September 1981, he was 
sentenced to discharge from the service with a bad conduct 
discharge, which he received in January 1985.  

A January 1984 private hospital discharge summary reveals 
diagnoses including atypical psychosis and episodic alcohol 
abuse.  In May 1984, the veteran was admitted to a private 
hospital due to hearing voices and refusing to eat.  The 
diagnoses included alcohol hallucinosis, alcohol abuse, and 
alcohol withdrawal with delirium.  

Private medical records dated from February 1984 to May 1997 
were received by the RO in September 1997.  He was seen for 
detoxification from alcohol and complaints of auditory 
hallucinations, problems sleeping, and a mildly depressed 
mood.  These records included diagnoses of atypical 
psychosis, polysubstance abuse.  

Lay statements from several of the veteran's family members 
were received in November and December 1997.  His brother 
indicated that the veteran complained of mental stress and 
racially motivated harassment during his period of overseas 
service in Germany.  He related that prior to his service in 
Germany, the veteran had an outstanding record.  His brother 
noted that after such service, he experienced mood swings, 
depression, and belligerence.  His aunt and mother indicated 
that during his overseas service, the veteran reported being 
unable to sleep and often did not make sense.  His sister 
asserted that the veteran's mental illness began as a result 
of his overseas service in Germany.  

In a December 1997 administrative decision, the RO determined 
that the veteran had service of an honorable character for 
his initial obligated period of service from October 1976 to 
October 1980 and qualified for an unconditional discharge 
based on that period of service.  The RO also determined that 
the character of discharge from the veteran's October 1980 to 
January 1985 period of service was dishonorable and was, 
therefore, a bar to benefits based upon this period.  

In a statement in support of his claim dated in September 
2000, the veteran stated that in October 1978, he received 
minor treatment following an accident during a training 
exercise.  He considered the 1978 accident as a "near death 
experience" and began to drink to "cover up his fears."  
He also noted an incident in which he lost consciousness in 
1981.  He said that he experienced feelings of fear, 
depression, and eventually rage.  

During the January 2001 videoconference hearing, the veteran 
testified that he began hearing voices in 1979 but did not 
seek medical treatment.  He said that his auditory 
hallucinations became progressively worse during his second 
enlistment.  He said that his condition began resulting in 
disciplinary problems in 1980-1981.  He stated that his 
performance ratings during his first period of service were 
generally good.  The veteran noted that he first received 
treatment for psychiatric problems in December 1983 from a 
private hospital.  The veteran's wife testified that she knew 
him before his military enlistment and he did not experience 
psychiatric problems until after his discharge.  The veteran 
and his representative noted that two years ago, he applied 
to have his discharge upgraded and such was still pending.  

Service connection and compensation may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by a period of active service from which the 
individual was discharged or released under conditions other 
than dishonorable.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Compensation benefits are not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of duty 
imposed by the Veterans Claims Assistance Act, the Board 
finds that additional development of the evidence in this 
case is warranted.  

The Board notes that the veteran testified that he had a 
discharge review application pending related to his second 
period of service.  As the results of such are relevant to 
the matter on appeal before the Board, the RO should contact 
the appropriate Army discharge review authority to determine 
the status of the veteran's application for an upgraded 
character of discharge.  

The RO should also obtain all outstanding additional service 
personnel records pertaining to the veteran, including any 
records related to reports of psychiatric complaints and 
disciplinary problems during service.  Any service medical 
records, not already on file, should also be obtained.  
Moreover, any other outstanding medical records related to 
his psychiatric condition should also be obtained.  

Thereafter, the RO should arrange for the veteran to undergo 
VA examination to obtain a medical opinion, based on 
examination of the veteran and review of the claims file, as 
to the exact nature of the veteran's current psychiatric 
disorder and whether there is a medical relationship between 
any current psychiatric condition and a qualifying period of 
active military service.  

The veteran may furnish additional evidence and argument, on 
the issues the Board has remanded, while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, this issue is hereby REMANDED to the RO for the 
following action:  


1.  The RO should contact the appropriate 
Army discharge review authority to 
determine the status of the veteran's 
application for an upgraded character of 
discharge.  

2.  The RO should contact the National 
Personnel Records Center, to obtain 
complete copies of all service medical 
and personnel records from both of the 
veteran's periods of active duty.  All 
responses and records obtained should be 
associated with the veteran's claims 
file.  

3.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
psychiatric disorder, since service.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

4.  After all records are added to the 
claims folder, the veteran should undergo 
a VA psychiatric examination to determine 
the exact nature and etiology of his 
current psychiatric disability.  Based on 
examination findings, historical 
evidence, and medical principles, the 
examiner should provide a medical 
opinion, with full rationale as to the 
degree of likelihood that a current 
psychiatric disability is related to any 
incident of qualifying service.  This 
opinion should include an assessment as 
to whether there is any relationship 
between any current psychiatric disorder 
and the veteran's behavior noted during 
service as the basis for disciplinary 
action.  

5.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claims for 
service connection.  

6.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder.  If the claims 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given the opportunity to respond, before 
the case is returned to the Board.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




